FILED
                            NOT FOR PUBLICATION                             DEC 30 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: ACTIMMUNE MARKETING                       No. 10-17237
LITIGATION,
                                                 D.C. No. 3:08-cv-02376-MHP

DEBORAH JANE JARRETT; NANCY
ISENHOWER; JEFFREY H. FRANKEL;                   MEMORANDUM *
ZURICH AMERICAN INSURANCE
COMPANY; LINDA K. RYBKOSKI,

              Plaintiffs,

  and

GOVERNMENT EMPLOYEES HEALTH
ASSOCIATION, INC.,

              Plaintiff - Appellant,

  v.

INTERMUNE INC.; W. SCOTT
HARKONEN; GENENTECH INC.,

              Defendants - Appellees,

  and

CONNETICS CORPORATION;


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
EXPRESS SCRIPTS, INC.,

           Defendants.



In re: ACTIMMUNE MARKETING            No. 10-17239
LITIGATION,
                                      D.C. No. 3:08-cv-02376-MHP

DEBORAH JANE JARRETT; NANCY
ISENHOWER; LINDA K. RYBKOSKI,
MARL PERLMUTTER; LISA
PERLMUTTER, Trustees of the Joan M.
Stevens Trust,

           Plaintiffs - Appellants,

 and

JEFFREY H. FRANKEL; ZURICH
AMERICAN INSURANCE COMPANY;
GOVERNMENT EMPLOYEES HEALTH
ASSOCIATION, INC.,

           Plaintiffs,

 v.

INTERMUNE INC.; W. SCOTT
HARKONEN; GENENTECH INC.,

           Defendants - Appellees,

 and

CONNETICS CORPORATION;
EXPRESS SCRIPTS, INC.,
              Defendants.,



                  Appeal from the United States District Court
                      for the Northern District of California
                 Marilyn H. Patel, Senior District Judge, Presiding

                     Argued and Submitted November 29, 2011
                             San Francisco, California

Before: THOMAS and CLIFTON, Circuit Judges, and EZRA, District Judge.**

      Deborah Jane Jarrett et. al., along with third-party payor Government

Employees Health Association, Inc., appeal the district court’s dismissal of their

proposed nationwide class action suit against InterMune, Inc., Dr. Scott Harkonen,

and Genentech, Inc. Because the parties are familiar with the history of the case,

we need not recount it here.

      We affirm the judgment of the district court for the reasons set forth in the

district court’s orders. See In re Actimmune Marketing Litig., 614 F.Supp.2d 1037

(N.D. Cal. 2009) (Actimmune I); In re Actimmune Marketing Litig., No. C

08-02376 MHP, 2009 WL 3740648 (N.D. Cal. Nov. 6, 2009) (Patel, J.)

(Actimmune II ); In re Actimmune Marketing Litig., No. C 08-02376 MHP, 2010

WL 3463491 (N.D. Cal. Sept. 1, 2010) (Patel, J.) (Actimmune III).

      AFFIRMED.


       **
            The Honorable David A. Ezra, District Judge for the U.S. District
Court for Hawaii, sitting by designation.